Judge FELDER
dissenting in part and concurring in part:
I applaud Senior Judge Jones for his comprehensive analysis of military and individual interests under the Fourth Amendment. However, I am constrained to agree with the Government and defense that the search in question was a general exploratory dragnet-type of operation, without probable cause, that is condemned in United States v. Roberts, 2 M.J. 31 (1976). Therefore, the drugs seized as the result thereof are inadmissible. _
The Government contends that the rule in Roberts should not be applied to this case because the search was conducted before Roberts was decided. Assuming the holding is one of first impression (but see United States v. Lange, 15 U.S.C.M.A. 486, 35 C.M.R. 458 (1965)), because it is silent as to its retroactive or prospective application, in my opinion the Roberts rationale should apply to this case and all cases not “final and conclusive” under Article 76, Uniform Code of Military Justice, 10 U.S.C. § 876, as those terms are interpreted in Mercer v, Dillon, 19 U.S.C.M.A. 264, 41 C.M.R. 264 (1970), and United States v. Enzor, 42 C.M.R. 699 (A.C.M.R.1970) (en banc).
I agree that the appellant’s plea of guilty to missing movement through neglect is provident.